FXLE D I:N
                                                                                  Court of Appeal s
                                 No. 05-15-00138-CV                                JUN 0 2 2015
                                                                                    Lisa Matz
IN THE MATTER OF                                     *                           Clerk, 5th District
THE MARRIAGE OF                                      *
                                                     *      FIFTH COURT OF APPEALS
LORI ANN SWINGLE                                     *
AND                                                  *
DAVID CARL SWINGLE                                   *
                                                     *      DALLAS, TEXAS
AND IN THE INTEREST OF                               *
TRAVIS JAMES SWINGLE, A CHILD                        *

           Motion for Time Extension to File Clerk's!Reporter's Record
TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes Appellant, David Carl Swingle in said styled and numbered cause and files
this Motion for Extension of Time to File Clerk's/Reporter's Record. In support thereof,
Appellant shows the following:


1. Appellant has filed a Writ of Mandamus with the Supreme Court ofTexas specifically
contesting the lower courts' ruling on Appellant's indigence and inability to pay for the record
and appellate fees. This is a matter of public record, see Supreme Court Cause case No. 15-
0297. White cards from the Supreme Court of Texas addressed to the Trial Court, The Fifth
Court of Appeals and opposing counsel are attached.


Wherefore Premises Considered, Appellant respectfully moves the Fifth Court of Appeals
extend the time to file the Clerk's Record and Reporter's Record until the Supreme Court rules on
Appellant's indigence in the Writ of Mandamus.


       Respectfully-




                                             David C. Swingle, pro se
                                             10231 Catalpa Rd.
                                              Dallas TX, 75243
                                              (972) 863-3973
                                             dcswingle@gmail.com


05-15-00138- MOTION FOR EXTENSION OF TIME TO FILE CLERK'S/REPORTER'S RECORD PAGE 1 OF 2
                              No. 05-15-00138-CV
IN THE MATTER OF                                   *
THE MARRIAGE OF                                    *
                                                   *      FIFTH COURT OF APPEALS
LORI ANN SWINGLE                                   *
AND                                                *
DAVID CARL SWINGLE                                 *
                                                   *      DALLAS, TEXAS
AND IN THE INTEREST OF                             *
TRAVIS JAMES SWINGLE, A CHILD                      *

                                   Certificate of Service
       This is to certify that on May 28, 2015 at true and correct copy of the two page above and
foregoing Motion for Time Extension was sent via US Postal Service to the Fifth Court of
Appeals and 330th District Court Clerk in Dallas Texas. The attorney of record, KC Ashmore,
was served via e-mail May 28, 2015 at kc@ashrnorelawfirm.com.


              Respectfully-




                                           David C. Swingle, pro se
                                           10231 Catalpa Rd.
                                            Dallas TX, 75243
                                            (972) 863-3973
                                           dcswingle@gmail.com
                       /




05-15-00138- MOTION FOR EXTENSION OF TIME TO FILE CLERK'S/REPORTER'S RECORD PAGE 2 OF 2
                                              FILE COPY

       RE: Case No. 15-0297               DATE: 4/20/2015
       COA #: 05-15-00138-CV    TC#: DF-14-15124
STYLE: IN THE INTEREST OF T.J.S., A CHILD

     A petition for writ of mandamus, as styled above,
was today received and filed in the Supreme Court of
Texas.




                    MR. GARY FITZSIMMONS
                    DALLAS COUNTY DISTRICT CLERK
                    600 COMMERCE, SUITE 124
                    DALLAS, TX 75202
                                              FILE COPY

       RE: Case No. 15-0297               DATE: 4/20/2015
       COA #: 05-15-00138-CV    TC#: DF-14-15124
STYLE: IN THE INTEREST OF T.J.S., A CHILD

     A petition for writ of mandamus, as styled above,
was today received and filed in the Supreme Court of
Texas.




                    MS. LISA MATZ
                    CLERK, FIFTH COURT OF APPEALS
                    600 COMMERCE, SUITE 200
                    DALLAS, TX 75202-4658
                                              FILE COPY

       RE: Case No. 15-0297               DATE: 4/20/2015
       COA #: 05-15-00138-CV    TC#: DF-14-15124
STYLE: IN THE INTEREST OF T.J.S., A CHILD

     A petition for writ of mandamus, as styled above,
was today received and filed in the Supreme Court of
Texas.




                    KEITH CHARLES ASHMORE
                    ASHMORE & ASHMORE
                    1101 RIDGE ROAD, SUITE 220
                    ROCKWALL, TX 75087
 .
•• .\
\f\
\\)
C)
\\}
  X!•
  ('J\
  \fl
   ul
   \1>
    \l.)




          ...
           -
          -=....-
                ....

            --
             -
     ~~         :_,
                   ::
                  ~
                   -
                  -::. -